Opinion filed November 7, 2013




                                       In The

        Eleventh Court of Appeals
                                     __________

                                 No. 11-13-00304-CV
                                     __________

        IN THE INTEREST OF A.M. AND M.M., CHILDREN


                    On Appeal from the 161st District Court
                                  Ector County, Texas
                        Trial Court Cause No. B-3191-PC


                     MEMORANDUM OPINION
      This is an attempted appeal from an order terminating parental rights. An
appeal in a parental termination case is an accelerated appeal. TEX. FAM. CODE
ANN. § 263.405(a) (West Supp. 2013); TEX. R. APP. P. 28.4. The trial court signed
the order of termination on August 16, 2013. Appellant, K.M., filed her notice of
appeal on October 3, 2013. In a letter dated October 11, 2013, we informed
counsel for Appellant that the notice of appeal appeared to be untimely. See
TEX. R. APP. P. 26.1, 28.1.        We requested that Appellant respond and show
grounds to continue the appeal. See TEX. R. APP. P. 42.3.
        Appellate counsel has filed a response in which he asserts that the notice of
appeal was timely because, after the July 23, 2013 final hearing in this case,
Appellant timely filed a motion for trial de novo on July 25, 2013. See former
TEX. FAM. CODE § 201.015 (2009).1 Under Section 201.015(f), a de novo hearing
is to be held not later than thirty days after the request. Appellant urges that the
filing of her motion for trial de novo extended the deadline for filing her notice of
appeal for “the statutory 75 days allowed for the court to set a hearing” under
TEX. R. APP. P. 21.6 and 21.8 (rules that relate to motions for new trial). 2
        However, neither a motion for new trial nor a request for findings of fact and
conclusions of law extends the time for perfecting an accelerated appeal. TEX. R.
APP. P. 28.1(b); In re K.A.F., 160 S.W.3d 923 (Tex. 2005) (holding that
postjudgment motion did not extend deadline to file notice of appeal in a parental
termination case). Because this is an accelerated appeal, Appellant’s notice of
appeal was due within twenty days after the order was signed, which would have
been September 5, 2013. TEX. R. APP. P. 26.1(b). Even with the fifteen-day
extension allowed by TEX. R. APP. P. 26.3, the time for filing the notice of appeal
in this case had already expired when Appellant filed her notice of appeal.
        Absent a timely notice of appeal, this court is without jurisdiction to
consider an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563
(Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston
[1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant asserts in her response that the failure to allow her appeal to


        1
        This section was amended effective September 1, 2013, to shorten the time in which to request a
de novo hearing from seven working days to three working days after the party receives notice of the
substance of the associated judge’s report. FAM. § 201.015(a) (West. Supp. 2013).
        2
          We note that TEX. R. APP. P. 21 relates to new trials in criminal cases only but that TEX. R.
CIV. P. 329b, which applies in civil cases, also contains a 75-day provision relating to the time in which a
trial court may act on a timely filed motion for new trial.

                                                     2
proceed would constitute a violation of her due process rights. We have no juris-
diction in this case and are therefore unable to address Appellant’s due process
contention. Pursuant to TEX. R. APP. P. 2, we are prohibited from suspending the
Rules of Appellate Procedure “to alter the time for perfecting an appeal in a civil
case.” We dismiss this appeal in accordance with TEX. R. APP. P. 42.3(a).
      The appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


November 7, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3